Citation Nr: 0805885	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of fracture of the right fifth 
metatarsal.

3.  Entitlement to an evaluation in excess 10 percent for 
left hammertoes, status post arthroplasty, toes two through 
five, prior to April 6, 2001.  

4.  Entitlement to a compensable evaluation for left 
hammertoes, status post arthroplasty, two through five, from 
June 1, 2001.   

5.  Entitlement to service connection for bilateral 
trochanteric bursitis, to include as secondary to a service-
connected disability.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.N.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard from 
October 1977 to July 1978 with a period of active duty for 
training from April 1978 to July 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from January 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO).  In the January 
2003 rating decision, the RO granted an increased 40 percent 
evaluation for lumbosacral strain.  The RO also granted 
service connection for hammertoes of the left foot, status 
post arthroplasty, toes two through five; assigning a 10 
percent evaluation from November 9, 1998, a 100 percent 
evaluation from April 6, 2001, and a 0 percent (non-
compensable) evaluation effective June 1, 2001.  In the 
October 2004 rating decision, the RO continued a 40 percent 
evaluation for lumbosacral strain; continued a 20 percent 
evaluation for residuals of fractures to the right fifth 
metatarsal; continued a non-compensable evaluation for 
hammertoes, left foot; and denied service connection for 
bilateral trochanteric bursitis.

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to an increased evaluation for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

It appears from an April 2006 submission that the veteran is 
claiming entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  The veteran has pain and tenderness in the right foot, 
altered gait due to pain, and possible injury to the plantar 
nerves; residuals of fracture of the right fifth metatarsal 
are not shown to result in a severe foot injury.    

2.  Prior to April 6, 2001, left hammertoes, status post 
arthroplasty, two through five were assigned a 10 percent 
rating, the maximum rating authorized under 4.71a, Diagnostic 
Code 5282.  

3.  From June 1, 2001, the veteran is not shown to have 
hammertoes of all toes of the left foot.

4.  Bilateral trochanteric bursitis is shown by competent 
medical evidence to be causally related to service-connected 
residuals of fractures of the right fifth metatarsal.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of fracture of the right fifth metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  

2.  Prior to April 6, 2001, the criteria for an evaluation in 
excess of 10 percent for left hammertoes, status post 
arthroplasty, two through five, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2007).  

3.  From June 1, 2001, the criteria for a compensable 
evaluation for left hammertoes, status post arthroplasty, two 
through five, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2007).  
   
4.  Bilateral trochanteric bursitis is proximately due to a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate her claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to her claim.  

A February 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate timing of 
the February 2007 notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As there is 
no indication that any notice deficiency reasonably affects 
the outcome of this case, the Board finds that any VCAA 
notice deficiency is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 
239951 (U.S. Vet. App. Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the VCAA notices cited above.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was informed generally that VA uses the schedule 
for evaluating disabilities, published in 38 C.F.R., Part 4 
in determining disability ratings.  VCAA notices informed the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and provided examples of pertinent 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VCAA notices 
did not provide the veteran with applicable diagnostic codes, 
but instead this information was provided in a statement of 
the case.  An August 2005 statement of the case provided the 
applicable diagnostic code under which the veteran is rated, 
and provided general notice that any criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
Further, the veteran has demonstrated actual knowledge of the 
requirements of the relevant Diagnostic Codes, and has 
submitted or identified evidence in support of her 
contentions.  In her October 2005 substantive appeal, the 
veteran specifically cited pertinent requirements or a higher 
evaluation under applicable diagnostic codes for the spine 
and feet, contending that she has met such requirements.  The 
Board finds that any VCAA notice deficiency in this case is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  

The Board has considered whether a staged rating is for 
consideration.  The evidence of record does not establish 
distinct time periods where service-connected of fractures to 
the right fifth metatarsal result in symptoms that would 
warrant different ratings.  With respect to the veteran's 
claim for an increased rating for left hammertoes, status 
post arthroplasty, two through five; because the RO assigned 
10 percent evaluation from November 9, 1998, a 100 percent 
evaluation from April 6, 2001, and a 0 percent (non-
compensable) evaluation from June 1, 2001, the Board will 
evaluate the level of disability both prior to April 6, 2001 
and from June 1, 2001.    

The Board must also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran has been assigned a non-compensable evaluation 
under Diagnostic Code 5282 for left hammertoes, status post 
arthroplasty, two through five.  A non-compensable evaluation 
is assigned for hammertoe where single toes are affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2007).  A maximum 10 
percent evaluation is assigned for unilateral hammertoe of 
all toes without claw foot.  Id.

The veteran has been assigned a 20 percent evaluation under 
Diagnostic Code 5284 for residuals of fracture to the right 
fifth metatarsal for foot injuries, other.  Diagnostic Code 
5284 assigns a 10 percent evaluation for a moderate foot 
injury; a 20 percent evaluation for a moderately severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  The Board 
notes that words such as "severe" and "moderate" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2007).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2007). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

VA treatment records show that the veteran has been seen for 
pain in both feet.  The veteran has had multiple surgeries in 
the right foot between 1978 and 1999.  She had an 
arthroplasty on toes two through five of her left foot in 
April 2001.  An April 2001 VA report shows that the veteran 
had a pre-operative diagnosis of hammertoes two, three, four, 
and five on the left.  Her post-operative diagnosis was the 
same.  

An October 2001 VA examination shows that the veteran's 
hammertoes were relatively well corrected at that point.  She 
was assessed with hammertoe deformities of the left foot.  

A June 2004 VA examination shows that the veteran had 
surgical scars from bunion and hammertoe surgery.  Except for 
the scars, the feet looked entirely normal.  The feet were 
not subjected to squeeze tenderness as the veteran reported 
that the feet were quite tender.  The veteran's gait was very 
slow with a cane, and the veteran walked gingerly because of 
reported foot tenderness.  The ankles looked entirely normal 
and demonstrated dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees.  The veteran was not examined in a 
state of increased activity or exacerbation; thus, the 
examiner stated that he could make no comment on the 
worsening of range of motion with increased activity or 
exacerbation.  He noted that anyone with tender feet would 
have an altered gait, and the veteran had not only tender 
feet, but low back pain and pain of the hip joints which all 
contributed to an altered gait.

A VA examination was completed on December 2005.  The 
examiner stated that the veteran had tenderness at the 
proximal right fifth metatarsal on examination.  There was 
some callous formation over this area.  The veteran had x-
rays in March 2004 which did not comment on any residual 
fracture.  The examiner concluded that the right fifth 
metatarsal fracture had long since healed.  The examiner 
stated that the pain the veteran was experiencing over the 
calloused area of the proximal right fifth metatarsal was 
related to her history of hammertoes and the surgery that was 
done on the right hammertoes.  The examiner stated that it 
was impossible to obtain a definite history from the veteran.  
The veteran stated that she had pain all over in both feet.  
The VA examination indicates that the veteran had hammertoes 
of the left foot with residual arthroplasty, toes two through 
five.  The veteran reported all-over foot pain rather than 
anything localized to the hammertoe or post surgical 
procedures.  She reported that the pain in her feet was 
related to the pain radiating from the low back area to the 
left leg.  Because the examiner was unconvinced of the 
veracity of the veteran's history, due to findings of 
disproportionate pain, he could not make a statement as to 
any limitation of motion of the feet due to increased pain, 
fatigue, lack of endurance, or change in range of motion on 
repetitive use.  

VA treatment records show that the veteran has bilateral foot 
pain with occasional swelling of the feet.  VA treatment 
records dated from August 2004 to March 2005 show that the 
veteran has been seen in neurology for right foot pain.  VA 
neurology records indicate that the veteran had multiple 
surgeries on the right foot; that she seemed to have 
hypesthesia and paresthesia along the lateral plantar nerve; 
and that she might have had injury to the plantar nerves.  

During the veteran's January 2007 Board hearing, she reported 
difficulty with walking due to swelling in the feet.  She 
reported that her foot would sometimes fall asleep and that 
she would get shooting pain in the feet.   



1.  Residuals of Fractures of the Right Fifth Metatarsal

VA treatment records and examinations show that the veteran 
has pain and tenderness in the right foot, altered gait due 
to pain, and possible injury to the plantar nerves.  The June 
2004 VA examination shows that the veteran had normally 
appearing feet and ankles.  Examination reflected tenderness 
in the feet; 20 degrees dorsiflexion and 40 degrees plantar 
flexion; and altered gait due to her service-connected right 
foot disorder in combination with other orthopedic disorders.  
The December 2005 VA examination also reflected pain in the 
veteran's right foot, which the examiner related to a history 
of hammertoes.  The December 2005 examiner found that the 
veteran was not a credible historian, and thus declined to 
make a statement as to any limitation of motion in the feet 
based on DeLuca factors.  VA treatment records show that the 
veteran has been seen for pain in the right foot, and that 
she may have had injury to the plantar nerves.  

The medical record does not show that residuals of fractures 
of a right fifth metatarsal have increased so as to resemble 
a severe right foot injury under Diagnostic Code 5284.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  The 
veteran's functional loss due to pain has already been 
considered in the veteran's 20 percent evaluation under 
Diagnostic Code 5284 for a moderate foot injury.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. at 
206-7.  

VA treatment records indicate possible injury to the plantar 
nerves evidenced by hypesthesia and paresthesia along the 
lateral plantar nerve.  Therefore, the Board has considered 
whether a higher rating is available under the schedule of 
ratings for neurological disorders.  38 C.F.R. §4.124(a) 
(2007).  However, a rating is not available for neuritis, 
neuralgia, or paralysis of the plantar nerves under 
Diagnostic Codes 8510 - 8730 for disease of the peripheral 
nerves.  See 38 C.F.R. §4.124(a) Diagnostic Codes 8510 - 8730 
(2007).  The Board notes that rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical localization, 
symptomatology, and functional impairment, is available.  38 
C.F.R. § 4.20 (2007).  In this case, the Board finds that any 
plantar nerve injury is most appropriately rated as analogous 
to foot injuries, other, Diagnostic Code 5284, the code under 
which the veteran has already been rated.  The record does 
not reflect that the possible plantar nerve injury possibly 
manifested by hypesthesia and paresthesias is more than 
moderate in degree such as to warrant a higher evaluation 
under the applicable diagnostic codes.

The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran's right foot disability does not result 
in symptomatology described for acquired flatfoot, acquired 
claw foot, or symptoms analogous to malunion or nonunion of 
tarsal or metatarsal bones to warrant a higher evaluation 
under Diagnostic Codes 5276, 5278, or 5283.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5278, or 5283 (2007).  Thus, 
the Board finds that an increased evaluation for residuals of 
fractures to the right fifth metatarsal is not warranted. 

2.  Left Hammertoes, Status Post Arthroplasty, Two through 
Five

The medical evidence of record show that the veteran 
complains of pain and tenderness in the left foot.  She walks 
with a slow gait.  The June 2004 VA examination noted 
surgical scars from bunion and hammertoe surgery; except for 
the scars, the feet looked entirely normal.  The December 
2005 VA examiner stated that the veteran reported all-over 
foot pain rather than anything localized to hammertoe or post 
surgical procedures.  The veteran walked slowly, with no 
consistent abnormality of gait.  

Prior to April 6, 2001, the veteran was assigned a 10 percent 
evaluation for hammertoes, status post arthroplasty, two 
through five.  A higher evaluation is not available under 
Diagnostic Code 5282.  

From June 1, 2001, the veteran was assigned a non-compensable 
evaluation for left hammertoes, status post arthroplasty, two 
through five.  An April 2001 VA operative report shows that 
the veteran had hammertoes two, three, four, and five on the 
left.  Her post operative diagnosis was the same.  An October 
2001 VA examination indicates her hammertoes were relatively 
well corrected.  The veteran's the feet looked entirely 
normal at the time of her June 2004 VA examination.  
Hammertoes of the left foot are not shown by objective 
medical evidence to have increased.  From June 1, 2001, the 
medical evidence does not establish hammertoe of all toes of 
the left foot.  Thus, a 10 percent evaluation is not 
warranted.  VA examinations and VA treatment records do not 
show that the veteran has hammertoes in all toes of the left 
foot.  

The Board has considered whether the veteran is entitled to 
higher ratings under other diagnostic codes pertaining to the 
foot.  However, prior to April 6, 2001 and from June 1, 2001, 
the veteran's left foot disability does not result in 
symptomatology described for acquired flatfoot, acquired claw 
foot, symptoms analogous to malunion or nonunion of tarsal or 
metatarsal bones, or a moderate to moderately severe foot 
injury to warrant a higher evaluation under Diagnostic Codes 
5276, 5278, 5283, or 5284.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5278, 5283, and 5284 (2007).  Thus, the Board 
finds that an increased evaluation for hammertoes, status 
post arthroplasty, two through five, is not warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, residuals of fractures to the right 
fifth metatarsal, and left hammertoes, status post 
arthroplasty, two through five are not shown by objective 
medical evidence to cause interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
have not necessitated frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  The Board notes that the veteran 
reported during her December 2005 VA examination that her 
various disabilities result in incapacitating episodes.   
However, the examiner stated that he could not elicit the 
true cause of her reported incapacitation, and stated that he 
did not attribute these incapacitating episodes strictly to 
any specific physical condition for which the veteran was 
being evaluated.  Thus, the Board finds that the requirements 
for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



3.  Bilateral Trochanteric Bursitis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran claims that her bilateral trochanteric bursitis 
is secondary to her service-connected disabilities.  The 
veteran is currently service-connected for residuals of 
fractures of the right fifth metatarsal, lumbosacral strain, 
and hammertoes of the left foot, status post arthroplasty, 
toes two through five.  VA and private treatment records 
reflect current diagnoses of bilateral trochanteric bursitis.  

Service medical records do not reflect any complaints, 
diagnoses, or treatment relating to trochanteric bursitis.  
VA treatment records indicate that the veteran was first 
diagnosed with suspected trochanteric bursitis in 2002.   

A June 2004 VA examiner reviewed the veteran's claims file.  
The examiner stated that at the VA rheumatology clinic, the 
veteran's hip joint disorders were given "the nebulous 
diagnostic label of trochanteric bursitis."  The examiner 
noted that the veteran had tender feet, stating that 
obviously, any one with tenderfeet would have an altered 
gait.  The examiner stated that the veteran not only had 
tender feet, but also low back pain and pain of the hip 
joints which all contributed to an altered gait.  The 
examiner stated that he knew of no reason why back strain 
should cause trochanteric bursitis or pain radiating down 
into both legs.  The examiner concluded that there was 
absolutely no relationship between trochanteric bursitis and 
the veteran's described bilateral leg condition and low back 
strain.  

The veteran's submitted a January 2007 letter from the 
Director of Pain Management at the Philadelphia VA Medical 
Center in support of her claim.  The VA physician stated that 
the veteran had been a patient of his since October 2005.  He 
indicated in his opinion that the veteran's trochanteric 
bursitis was caused by her foot injuries.  The VA physician 
stated that foot injuries with subsequent difficulties 
walking caused a host of musculoskeletal problems.  The 
veteran suffered chronic bunions and several fractures 
requiring at least 5 foot surgeries, leaving her with 
chronically painful feet.  The VA physician stated that a 
change in gait changed the fluid dynamics of the knees, hips, 
and spine, straining the anatomic structures, causing chronic 
injuries.  The stress on these joints from abnormal motion 
caused wearing down of the joint capsules and cartilage so 
that joint spaces become narrow and arthritic.  Surrounding 
support structures, such as in the veteran's case of 
trochanteric bursitis, become deranged and painful.  

In this case, the medical record contains two conflicting 
medical opinions.  A June 2004 VA examiner has opined that 
absolutely no relationship between trochanteric bursitis and 
the veteran's described bilateral leg condition and low back 
strain.  The veteran's VA physician has indicated that 
trochanteric bursitis is related to the veteran's service-
connected foot injuries.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993); See also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  The Board finds that both the 
June 2004 VA examiner's opinion and the VA physician's 
January 2007 opinion are probative.  The VA examiner reviewed 
the veteran's claims file.  The VA physician is the veteran's 
treating physician, and thus is familiar with the veteran's 
current disability and her medical history.  Further, the VA 
physician is a specialist in pain medicine, and provided 
reasons and bases for his opinion.  Resolving the benefit of 
the doubt in favor of the veteran, the Board finds that 
service connection for bilateral trochanteric bursitis as 
secondary to service-connected residuals of fracture of the 
right fifth metatarsal is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   



C.  Conclusion

The preponderance of the evidence is against finding that 
residuals of fractures of the right fifth metatarsal has 
increased to warrant a higher rating evaluation.  Prior to 
April 6, 2001 and from June 1, 2001, the preponderance of the 
evidence is against finding that left hammertoes, status post 
arthroplasty, toes two through five, warrants a higher rating 
evaluation.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

The veteran has been diagnosed with bilateral trochanteric 
bursitis, and her VA physician has indicated that bilateral 
trochanteric bursitis was caused by service-connected foot 
injuries.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran's bilateral trochanteric 
bursitis is etiologically related a service-connected 
disability.  


ORDER

An increased rating for fracture of the right fifth 
metatarsal, in excess of 20 percent, is denied.

Prior to April 6, 2001, an increased rating for left 
hammertoes, status post arthroplasty, two through five, in 
excess of 10 percent, is denied.

From June 1, 2001, a compensable evaluation for left 
hammertoes, status post arthroplasty, two through five, is 
denied.

Service connection for bilateral trochanteric bursitis is 
granted.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's most recent VA examination was completed in 
December 2005. During the veteran's January 2007 Board 
hearing, the veteran indicated that her lumbosacral strain 
had worsened.  A January 2007 letter from the veteran's VA 
physician also indicates that the veteran's spine disease has 
progressed to include neuroforaminal narrowing and spinal 
stenosis, contributing to myosfascial and radicular pain in 
her low back.  In order to assure due process, the issue of 
entitlement to an increased evaluation for lumbosacral strain 
is remanded for a new VA examination to determine the current 
level of the veteran's disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the veteran's Board hearing, she indicated that she 
had an additional MRI of the lower back done in 2006 at the 
VA medical center, which showed that her back had gotten 
worse.  The veteran also requested that her current VA 
medical records be obtained in her October 2005 substantive 
appeal.  The RO should obtain any outstanding VA medical 
records and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant of the 
information and evidence necessary to substantiate such a 
claim, including general notice of the relevant criteria 
necessary for entitlement to a higher disability under 
applicable Diagnostic Codes.  See Vazquez-Flores v. Peake, 
No. 05-0355, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  
The RO should address any VCAA notice deficiencies on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
accordance with Vazquez-Flores v. Peake, 
the VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
such a claim he or she must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code; (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.  

2.  The RO should obtain all outstanding VA 
treatment records pertaining to the 
veteran's service-connected lumbosacral 
strain and should associate them with the 
claims file.  If the search for such 
records has negative results, the RO should 
notify the veteran and place a statement to 
that effect in the veteran's claims file.

3.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to lumbosacral strain.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic and neurological 
symptomatology associated with the 
veteran's service-connected lumbosacral 
strain.

a). The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbosacral strain.

b). The orthopedic examination should 
include range of motion testing of the 
lumbar spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should also 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
likely experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

c). The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


